Citation Nr: 0336775	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  02-17 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.	Entitlement to service connection for residuals of a 
back injury.

2.	Entitlement to service connection for ulcers.

3.	Entitlement to service connection for a bilateral foot 
disability.

4.	Entitlement to service connection for residuals of a 
left hand injury.

5.	Entitlement to service connection for carpal tunnel 
syndrome of the left hand.

6.	Entitlement to service connection for asthma.

7.	Entitlement to service connection for a sinus 
disability.

8.	Entitlement to service connection for a left ovarian 
follicular cyst.

9.	Entitlement to service connection for a left knee 
disability, claimed as retro patellar pain syndrome.

10.	Entitlement to service 
connection for residuals of a left shoulder injury.

11.	Entitlement to service 
connection for a psychiatric disability, to include 
post-traumatic stress disorder (PTSD).

12.	Entitlement to service 
connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran reported active duty from March 1995 to April 
1998.  In addition, service records reflect a prior period of 
service in 1982.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from  an April 2002 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).

The issues of entitlement to service connection for asthma, a 
sinus disability, a left ovarian follicular cyst, a left knee 
disability claimed as retro patellar pain syndrome, residuals 
of a left shoulder injury, a psychiatric disability to 
include PTSD, and headaches, will be the subjects of the 
Remand section of this decision.  These issues are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.	All evidence necessary for an equitable adjudication of 
the veteran's claims of service connection for residuals 
of a back injury, ulcers, a bilateral foot disability, 
residuals of a left hand injury, and carpal tunnel 
syndrome of the left hand has been obtained by the RO.

2.	The veteran has no current disability related to 
residuals of a back injury.

3.	Ulcers were not present or diagnosed in service and 
there is no evidence of any current disability related 
to ulcers.

4.	A bilateral foot disability was not present in service 
and there is no evidence of any current bilateral foot 
disability.

5.	The veteran did injure her left hand in service, but 
there is no evidence of any treatment for any residuals 
since service, and no medical evidence of any current 
disability associated with residuals of a left hand 
injury.

6.	Carpal tunnel syndrome of the left hand was not present 
in service and the veteran's current carpal tunnel 
syndrome of the left hand is not shown to be linked to 
service.


CONCLUSIONS OF LAW

1.	Disability manifested by residuals of a low back injury 
was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).

2.	Ulcers were not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003). 

3.	A bilateral foot disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2003). 

4.	The veteran does not suffer from residuals of a left 
hand injury that are related to service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2003). 

5.	The veteran's carpal tunnel syndrome of the left hand 
was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The October 2002 Statement of the Case (SOC) advised the 
veteran of the laws and regulations pertaining to her claims.  
These documents informed the veteran of the evidence of 
record and explained the reasons and bases for denial.  The 
veteran was specifically informed that her appeal was being 
denied because there was no showing of current disability or 
that there was no showing that her disability was related to 
service.  The SOC made it clear to the veteran that in order 
to prevail on her claim, she needed to present evidence that 
she suffered from disabilities that were related to service.  
The RO sent a letter dated in May 2001 that told the veteran 
about the VCAA and informed her what evidence the RO would 
obtain and what she needed to do.   The RO obtained service 
medical records, VA treatment records, records from the 
Montgomery County Jail, and provided the veteran with a VA 
examination in September 1999.

The Board notes that recently the United States Court of 
Appeals for the Federal Circuit invalidated the regulation 
that allowed the RO to send a letter containing a deadline 
for submitting evidence that is less than the one-year called 
for by the VCAA.  See, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  In this case, the veteran  has not indicated that 
there is additional evidence available.  In light of the fact 
that the veteran was given notice of VCAA more than two years 
ago and she has not indicated that there is additional 
evidence forthcoming, the Board finds that there is no 
prejudice to the veteran in proceeding with her appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  The veteran has 
specifically stated that there is no additional evidence 
available.  When, as here, there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, the VCAA does not require further 
assistance.  Wensch v. Principi, 15 Vet App 362 (2001); Dela 
Cruz; see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  

II.  Entitlement to service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2003). If a condition noted during service is 
not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

A.  Entitlement to service connection for residuals of a low 
back injury.

The veteran's service medical records reveal that she was 
seen on several occasions with complaints of low back pain.  
There is a treatment note dated in September 1995 and another 
dated in May 1996.  There is no indication that a chronic 
disability was diagnosed at that time.  The veteran underwent 
a VA examination in September 1999.  At that time she did not 
complain of any low back pain or low back disability, and the 
examiner did not indicate any finding of a disability of the 
low back.  There is a VA treatment note dated in October 1999 
that indicates the veteran was complaining of low back pain, 
however, underlying disability was not identified.  In 
essence, the record does not reflect the presence of back 
disability in service or following active duty.  Pain is not 
analogous to disability.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001) (the claimant was seeking 
service connection for a neck disability and an increased 
rating for a low back disability.  On the issue of service 
connection, the Court held that pain alone without a 
diagnosed or identifiable underlying malady or condition did 
not constitute a disability for which service connection may 
be granted.  Subsequently, the Federal Circuit dismissed the 
issue of service connection stating it was precluded from 
reviewing the factual determinations of the Board or the 
Court.)  The Board notes the veteran's belief that she has a 
low back disability that is related to service, however, as a 
layperson, the veteran is not competent to testify as to 
medical diagnosis or etiology.  See, Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  In the absence of proof of a present 
disability there can be no valid claim.  Brammer v Derwinski, 
3 Vet. App.  223, 225 (1992).  

Since a clear preponderance of the evidence is against a 
finding that the veteran suffers from disability associated 
with residuals of a low back injury that is related to 
service, service connection is not warranted. 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2003). 

B.  Entitlement to service connection for ulcers

The veteran's service medical records are negative for any 
diagnosis or treatment for ulcers.  A VA treatment note dated 
in October 1999 indicates a history of ulcers but there is no 
diagnosis of ulcers.  The VA examination in September 1999 
did not find ulcers or note any complaints regarding ulcers.  
The examiner did note the veteran reported a history of 
gastroesophageal reflux disease.  Records from the Montgomery 
County Jail show complaints of diarrhea and stomach pain in 
January 1999.  The impression was intestinal stomach 
problems.  There was no diagnosis of ulcers.  Based on the 
lack of evidence establishing that the veteran suffers from 
ulcers, the Board concludes that service connection is not 
warranted for this condition.  Furthermore, there is no 
suggestion in the record that current gastrointestinal 
complaints were exhibited in service or are otherwise related 
to active duty.  The Board notes the veteran's belief that 
she has ulcers that are related to service, however, as a 
layperson, the veteran is not competent to testify as to 
medical diagnosis or etiology.  See, Espiritu 2 Vet. 
App. 492.  In the absence of proof of a present disability 
there can be no valid claim.  Brammer 3 Vet. App.  at 225.  

Since a clear preponderance of the evidence is against a 
finding that the veteran suffers from disability associated 
with ulcers that are related to service, service connection 
is not warranted. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003). 

C.  Entitlement to service connection for a bilateral foot 
disability

The veteran's service medical records are negative for any 
diagnosis or treatment for a foot disability.  The VA 
treatment notes and the medical records from the Montgomery 
County Jail are negative for any mention of a foot 
disability.  The VA examination in September 1999 did not 
indicate any complaints of a foot disability or any findings 
of a foot disability, other than an ankle problem that has 
not been claimed as service connected.  Based on the lack of 
evidence establishing that the veteran suffers from a 
bilateral foot disability, the Board concludes that service 
connection is not warranted for this condition.  The Board 
notes the veteran's belief that she has a bilateral foot 
disability that is related to service, however, as a 
layperson, the veteran is not competent to testify as to 
medical diagnosis or etiology.  See, Espiritu 2 Vet. 
App. 492.  In the absence of proof of a present disability 
there can be no valid claim.  Brammer 3 Vet. App.  at 225.  

Since a clear preponderance of the evidence is against a 
finding that the veteran suffers from a bilateral foot 
disability that is related to service, service connection is 
not warranted. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003). 

D.  Entitlement to service connection for residuals of a left 
hand injury

The veteran's service medical records reflect that the 
veteran injured her hand in August 1997. She cut her hand and 
was treated with stitches and some follow-up treatment over 
the next few days.  There is no evidence in the service 
medical records of any follow-up treatment during the 
remainder of her tour of active duty.  The VA treatment 
records and the treatment records from the Montgomery County 
Jail do not show any treatment for residuals of a left hand 
injury.  The VA examination report in September 1999 does not 
indicate any diagnosis of a disability of the left hand and 
the veteran did not complain of any residuals of an injury to 
the left hand.  Based on the lack of evidence establishing 
that the veteran suffers from current residuals of a left 
hand injury, the Board concludes that service connection is 
not warranted for this condition.  The Board notes the 
veteran's belief that she has residuals of a left hand 
disability that is related to service, however, as a 
layperson, the veteran is not competent to testify as to 
medical diagnosis or etiology.  See, Espiritu 2 Vet. 
App. 492.  In the absence of proof of a present disability 
there can be no valid claim.  Brammer 3 Vet. App.  at 225.  

Since a clear preponderance of the evidence is against a 
finding that the veteran suffers from residuals of a left 
hand injury that is related to service, service connection is 
not warranted. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003). 

E.  Entitlement to service connection for carpal tunnel 
syndrome of the left hand

The veteran's service medical records are completely negative 
for any mention of carpal tunnel syndrome or other complaints 
regarding her wrist or left hand (other than the injury 
discussed above).  The records from the Montgomery County 
Jail are negative for any finding of carpal tunnel syndrome 
or any complaints regarding carpal tunnel syndrome.  The VA 
examination from September 1999 does not indicate any 
complaints regarding the left hand or wrist and there is no 
diagnosis of carpal tunnel syndrome or any other disability 
of the left hand.  The veteran was first diagnosed with 
carpal tunnel syndrome in February 2000 and she underwent 
surgery in April 2000.  None of the pertinent treatment notes 
suggest an etiology for her carpal tunnel syndrome and there 
is no suggestion of a link to service.  There is no medical 
evidence in the file that establishes a link between the 
veteran's service and her carpal tunnel syndrome.  The Board 
notes the veteran's belief that her carpal tunnel syndrome is 
related to service, however, as a layperson, the veteran is 
not competent to testify as to medical diagnosis or etiology.  
See, Espiritu 2 Vet. App. 492.  Since there is no link to 
service shown, service connection is not warranted for this 
condition.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  Boyer v. West, 210 F.3d 1351, 1353 (Fed.Cir. 2000).


ORDER

Entitlement to service connection for residuals of a low back 
injury is denied.

Entitlement to service connection for ulcers is denied.

Entitlement to service connection for a bilateral foot 
disability is denied.

Entitlement to service connection for residuals of a left 
hand injury is denied.

Entitlement to service connection for carpal tunnel syndrome 
of the left hand is denied.


REMAND

The record reveals that the veteran has received treatment at 
the VA Medical Center (VAMC) in Nashville since July 2000.  
The Board finds that the duty to assist requires that the RO 
attempt to develop and verify any stressors claimed by the 
veteran.  The RO must again attempt to obtain the veteran's 
service personnel records.  The last time the RO attempted 
this, the response was that records were not available 
because the veteran was on active duty.  The RO should 
clarify the veteran's status, in addition to attempting to 
obtain her service personnel records.  The RO should also 
continue to attempt to verify any other stressors identified 
by the veteran.

The Board also finds that additional examinations are 
required.  The veteran should be provided examination to 
determine the diagnosis and etiology of her claimed 
conditions.  The United States Court of Appeals for Veterans 
Claims (Court) has held that "fulfillment of the statutory 
duty to assist ... includes the conduct of a thorough and 
contemporaneous medical examination...so that the evaluation 
of the claimed disability will be a fully informed one."  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 
5 Vet. App. 127, 138 (1993) (duty to assist includes 
providing the veteran a thorough and contemporaneous medical 
examination when needed)).  

As this case is being remanded for additional actions, the RO 
should take this opportunity to inform the veteran that a 
full year is allowed to respond to a VCAA notice pursuant to 
the Paralyzed Veterans of America decision.  

Accordingly, the Board finds that the case must be remanded 
to the RO for the following action:

1.	The RO must review the claims file and 
ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  

2.	The RO should request all treatment 
records of the veteran from the VAMC 
in Nashville from July 2000 to the 
present. 

3.	The RO should again attempt to obtain 
the veteran's service personnel file.  

4.	In accordance with 38 C.F.R. § 3.304(f) 
(amended effective March 7, 2002), send 
a letter to the veteran advising her 
that evidence from sources other than 
her service records may help prove the 
stressor(s) occurred.  Ask the veteran 
to provide copies of any police reports 
or military police reports, as well as 
to identify any counseling either 
formal or informal with service members 
or private counselors including any 
religious or spiritual advisor the 
veteran spoke with regarding any 
personal assault.  If the veteran knows 
of any witnesses or other individuals 
who were aware of the circumstances 
surrounding the assault in service, 
including friends, family, or 
superiors, please ask the veteran to 
identify such individuals.  If the 
veteran knows of evidence that would 
help establish the in-service stressors 
including any mental health counseling, 
any evidence of changes in behavior, 
any evidence of or treatment for 
depression, panic attacks, or other 
anxiety, please ask her to provide such 
information so that all such evidence 
may be considered.

5.	Make arrangements with the appropriate 
VA medical facility for the veteran to 
be afforded the following examination:  
A psychiatric examination to determine 
whether the veteran currently suffers 
from PTSD or any other psychiatric 
disability.  Send the claims folder to 
the examiner for review.  The 
examination report should reflect that 
the examiner has reviewed the pertinent 
material in the claims folder.  If a 
diagnosis of PTSD is made, the examiner 
should specify: (1) whether an alleged 
stressor found to be corroborated by 
the record is sufficient to produce 
PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more in-service stressor that has been 
found by the examiner to be sufficient 
to produce PTSD.  Further, the examiner 
is requested to provide detailed 
medical analysis and interpretation of 
any behavioral changes that occurred at 
or close in time to the alleged 
stressor incidents that could possibly 
indicate the occurrence of one or more 
of the alleged in-service stressors.  
The examination report should include 
the complete rationale for all opinions 
expressed.  All necessary special 
studies or tests, to include 
psychological testing and evaluation, 
should be accomplished.  If any 
psychiatric disability other than PTSD 
is diagnosed, the examiner is requested 
to offer an opinion as to whether it is 
more likely, less likely, or as likely 
as not that the disability was caused 
or aggravated by service.

6.	The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an 
examination to determine the nature and 
etiology of any asthma and/or sinus 
disability.  If the examiner diagnoses 
the veteran with asthma or a sinus 
disability, it should be indicated 
whether it is more likely, less likely, 
or as likely as not that either of 
these disabilities are related to 
service.  All appropriate testing 
should be conducted.  The examiner 
should offer a complete rationale for 
any opinion provided.

7.	The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an 
orthopedic examination to determine the 
nature and etiology of any residual of 
a left shoulder injury and any 
disability of the left knee.  The 
examiner should specifically note all 
appropriate diagnoses as well as note 
all disabilities associated with any 
diagnosed condition regarding the 
veteran's shoulder and left knee.  If 
the examiner diagnoses the veteran with 
any disability of the left shoulder or 
left knee, it should be indicated 
whether it is more likely, less likely, 
or as likely as not that any of these 
disabilities are related to service.  
All appropriate testing should be 
conducted.  The examiner should offer a 
complete rationale for any opinion 
provided.

8.	The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an 
examination to determine the nature and 
etiology of any disability due to 
headaches.  The examiner should 
specifically note all appropriate 
diagnoses as well as note all 
disabilities associated with any 
diagnosed condition.  If the examiner 
diagnoses the veteran with a disability 
associated with headaches, it should be 
indicated whether it is more likely, 
less likely, or as likely as not that 
either of these disabilities are 
related to service.  All appropriate 
testing should be conducted.  The 
examiner should offer a complete 
rationale for any opinion provided.

9.	Make arrangements with the appropriate 
VA medical facility for the veteran to 
be afforded a gynecological examination 
to determine the nature and etiology of 
any disability due to a left ovarian 
follicular cyst.  The examiner should 
specifically note if the veteran 
currently suffers from a cyst and 
should note all appropriate diagnoses 
as well as note all disabilities 
associated with any diagnosed 
condition.  If the examiner diagnoses 
the veteran with an ovarian cyst, it 
should be indicated whether it is more 
likely, less likely, or as likely as 
not that this disability is related to 
service.  All appropriate testing 
should be conducted.  The examiner 
should offer a complete rationale for 
any opinion provided.

10.	The RO should readjudicate these 
claims including reviewing any new 
evidence obtained.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided an 
SSOC that contains a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



